DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of pre-amended claim 12 is withdrawn in view of the newly discovered reference(s) to Lee’839 and Liu.  Rejections based on the newly cited reference(s) follow.

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 depends on Claim 1. Claim 1 is not a method claim. Claim 13 is being treated as a dependent of Claim 9.  Appropriate correction is required to avoid potential rejections under 112.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,793,230 to Yu et al (hereinafter Yu) in view of US 9,420,709 to Lee et al (hereinafter Lee) and US PG Pub 2017/0287839 to Lee et al (hereinafter Lee’839).
Regarding Claim 1, Yu discloses a chip package, comprising: 

an insulating encapsulant (220) encapsulating the semiconductor die; and 
a first redistribution layer (226) over the semiconductor die and the encapsulant, comprising a first redistribution portion (metallization vias directly contacting the conductive pillars 108, Fig. 11) and a second redistribution portion (metallization layers directly in contact with the vias contacting the conductive pillars) in contact with the first redistribution portion, the first redistribution portion and the second redistribution portion being located at different level height (Fig. 12, the second redistribution portions being the wiring layers seen over the vias that are directly contacting conductive pillars 108), wherein 
the first redistribution portion comprises a first dielectric portion and a plurality of first conductive features embedded in the first dielectric portion, the plurality of first conductive features electrically connecting the semiconductor die to the second redistribution portion (Fig. 12),
the second redistribution portion comprises a second dielectric portion and a plurality of second conductive features embedded in the second dielectric portion and connected to the first conductive features (Fig. 12),
a top surface of the second dielectric portion is substantially level with top surfaces of the plurality of second conductive features (Fig. 12).

Yu does not disclose a minimum lateral width of a second conductive feature among the plurality of second conductive features being smaller than a minimum lateral width of a first conductive feature among the plurality of first conductive features.
Lee discloses a redistribution wiring pattern wherein a first redistribution portion comprises a first dielectric portion (Fig. 20, upper layer 101) and a plurality of first conductive features (vias contacting circuit layer 211) embedded in the first dielectric portion,

wherein a minimum lateral width of a second conductive feature among the plurality of second conductive features (Pictured as being metallization islands within layer 102 in Fig. 20) being smaller than a minimum lateral width of a first conductive feature among the plurality of first conductive features (while the drawings are not necessarily to scale, the metallization islands are notably thinner than the vias contacting circuit layer 211).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the redistribution layer of Yu such that it included a second conductive feature, among the plurality of second conductive features, that has a smaller lateral width than a first conductive feature, among the plurality of first conductive features. Numerous configurations for redistribution layers would have been obvious to one of general skill in the art for horizontal and vertical signal routing based on desired options for the embedded semiconductor die. In a combination of the references, metallization islands as shown in Lee would have been obvious to include with the second redistribution portions of Yu for horizontal signal routing. Forming the horizontal signal routing lines to be thinner than the redistribution lines contacting the embedded chip would have been obvious for numerous reasons including minimizing the size of the redistribution structure.

Yu does not disclose the second dielectric portion comprise a cured photosensitive dielectric material. Lee does not rectify this omission. 
Lee’839 discloses a redistribution layer (140, Fig. 9A) wherein the dielectric material surrounding the metallization layers comprises a cured photosensitive dielectric material (PID resin; [0075]).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the dielectric layer of Yu to comprise a cured photosensitive dielectric material since it has been held to be held to be within the general skill of a worker in the art to select a known material based on its suitability for its intended use, in re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Using a photosensitive dielectric material would have provided obvious advantages such as photolithographical control for patterning small openings in the dielectric layer.

Regarding Claim 2, the combination of Yu, Lee and Lee’839 makes obvious the chip package of Claim 1, wherein a contact interface is between the first redistribution portion and the second redistribution portion since such an interface would merely result in first filling the vias of a damascene process and then forming the overlying metallization line over the via. Applicant has not noted the benefit of the inclusion or exclusion of an interface and it appears to be a result of different manufacturing methods. Absent any unexpected results, the presence or exclusion of a contact interface would have been obvious.

Regarding Claim 3, the combination of Yu, Lee and Lee’839 makes obvious the chip package of claim 1, wherein no interface exits between the first redistribution portion and the second redistribution portion (Yu, Fig. 12; Lee, Fig. 20).

Regarding Claim 4, the combination of Yu, Lee and Lee’839 makes obvious the chip package of Claim 1, wherein the plurality of first conductive features are located at a first level height, and the plurality of second conductive features are located at a second level height different from the first level height. Examiner considers the vias connected directly to conductive pillars 108, in Yu, to be the plurality 

Regarding Claim 5, the combination of Yu, Lee and Lee’839 makes obvious the chip package of Claim 1, further comprising at least one second redistribution layer formed on the second redistribution portion of the first redistribution layer. Yu illustrates two redistribution layers as part of RDL structure 226 but numerous layers would be part of an RDL structure based on the complexity of the circuit.

Regarding Claim 6, the combination of Yu, Lee and Lee’839 makes obvious the chip package of Claim 1, wherein the first redistribution layer further comprises a patterned seed layer on bottom surfaces and side surfaces of the first conductive features and bottom surfaces of the second conductive features (Yu, Col. 7 Lines 57-64).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yu, Lee and Lee’839 as applied to Claim 1 above, and further in view of US PG Pub 2018/0374696 to Chen et al (hereinafter Chen).
Regarding Claim 7, the combination of Yu, Lee and Lee’839 makes obvious the chip package of Claim 1, wherein the first redistribution layer further comprises a patterned seed layer on bottom surfaces and side surfaces of the first conductive features (Col. 7, Lines 57-64) but does not explicitly disclose a seed layer on bottom surfaces and side surfaces of the second conductive features.

Chen discloses a method in which a redistribution layer can be formed with a patterned seed layer on bottom surfaces and side surfaces of the first conductive features (Figs. 1A-1E) or with a 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the method of Yu such that a seed layer is present on the bottom surface and side surface of the second conductive features. Seed layers are well known in the art for enhancing the deposition process of conductive material by, as examples, increasing adhesion to surrounding dielectric material and/or providing a base for electroplating.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yu, Lee and Lee’839 as applied to Claim 1 above, and further in view of US PG Pub 2015/0194362 to Otremba et al (hereinafter Otremba).
Regarding Claim 8, the combination of Yu, Lee and Lee’839 makes obvious the chip package of Claim 1 but does not detail the critical dimension of the first redistribution layer.
Otermba discloses a method for forming redistribution lines for embedded chips wherein the redistributions lines are 1.mu.m thick [0025].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have formed the redistribution lines of Yu to be 0.4.mu.m to 1.0.mu.m thick. Absent any unexpected results by Applicant, it would have been obvious to form the redistribution lines of Yu to be as thin as possible while maintaining signal strength throughout the redistribution stack. A redistribution line having a thickness of 1.0.mu.m was known in the art before the effective filing date of the invention.

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of US PG Pub 2017/0271203 to Liu et al (hereinafter Liu).
Regarding Claim 9, Yu discloses a method for forming a chip package, comprising: 
laterally encapsulating a semiconductor die with an insulating encapsulant (Fig. 10), 
forming a first dielectric portion over the insulating encapsulant and the semiconductor die, the first dielectric portion comprising a plurality of via holes (Fig. 11), 
forming a plurality of first conductive features (vias directly contacting conductive pillars 108, Fig. 11) in the plurality of via holes and a plurality of second conductive features (metallization layer over the vias) connected to the plurality of first conductive features, 
wherein the plurality of second conductive features are embedded in the second dielectric portion (Fig. 12), and a top surface of the second dielectric portion is substantially level with top surfaces of the plurality of second conductive features (Fig. 12).

Yu does not disclose the second dielectric portion comprise a patterned positive tone photosensitive dielectric material. 
Liu discloses a multilayered metallization structure (Fig. 5A, 500) comprising positive tone photosensitive dielectric material (501). 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the dielectric layer of Yu to comprise a positive tone photosensitive dielectric material since it has been held to be held to be within the general skill of a worker in the art to select a known material based on its suitability for its intended use, in re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Using a positive tone photosensitive dielectric material would have provided obvious advantages such as photolithographical control for patterning small openings in the dielectric layer. 

Regarding Claim 14, the combination of Yu and Liu makes obvious the method of Claim 9, wherein the plurality of first conductive features are located at a first level height, and the plurality of second conductive features are located at a second level height different from the first level height (Yu, Fig. 12).

Claims 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yu and Liu as applied to Claim 9 above, and further in view of US PG Pub 2019/0311916 to Chavali et al (hereinafter Chavali).
Regarding Claims 10 and 13, the combination of Yu and Liu makes obvious the method of Claim 9 but does not detail the formation of the first and second conductive features.

Chavali discloses a method for forming redistribution lines (conductive features) in semiconductor packages, wherein forming a plurality of first conductive features and a plurality of second conductive features comprises:
forming a patterned photoresist layer (Fig. 1F, 116; [0043]) on the first dielectric portion, the patterned photoresist layer comprising a plurality of trenches above the plurality of via holes;
filling conductive material in the plurality of via holes and the plurality of trenches to form the first conductive features and the second conductive features(Fig. 1G); and 


It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have formed the first and second conductive features in a manner as taught by Chavali so as to form precise redistribution lines through photolithography.

Regarding Claim 11, the combination of Yu, Liu and Chivali makes obvious the method of Claim 10, wherein the second dielectric portion is formed over the first dielectric portion and the second conductive features since a blanket deposition and subsequent grinding would have been an obvious method of depositing the dielectric material to expedite processing the redistribution lines.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yu and Liu as applied to Claim 9 above, and further in view of Lee.
Regarding Claim 12, the combination of Yu and Liu makes obvious the method of Claim 9.
Yu does not disclose a minimum lateral width of a second conductive feature among the plurality of second conductive features being smaller than a minimum lateral width of a first conductive feature among the plurality of first conductive features.
Lee discloses a redistribution wiring pattern wherein a first redistribution portion comprises a first dielectric portion (Fig. 20, upper layer 101) and a plurality of first conductive features (vias contacting circuit layer 211) embedded in the first dielectric portion,
a second redistribution portion comprises a second dielectric portion (102) and a plurality of second conductive features (212/250) embedded in the second dielectric portion and connected to the first conductive features (Fig. 20),


It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the redistribution layer of Yu such that it included a second conductive feature, among the plurality of second conductive features, that has a smaller lateral width than a first conductive feature, among the plurality of first conductive features. Numerous configurations for redistribution layers would have been obvious to one of general skill in the art for horizontal and vertical signal routing based on desired options for the embedded semiconductor die. In a combination of the references, metallization islands as shown in Lee would have been obvious to include with the second redistribution portions of Yu for horizontal signal routing. Forming the horizontal signal routing lines to be thinner than the redistribution lines contacting the embedded chip would have been obvious for numerous reasons including minimizing the size of the redistribution structure.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Lee and Lee’839.
Regarding Claims 15 and 16, Yu discloses a method for forming a chip package, comprising:
laterally encapsulating a semiconductor die (Fig. 10) with an insulating encapsulant (220), forming a redistribution layer, comprising:

forming a second dielectric portion of the dielectric layer over the first dielectric portion of the dielectric layer (Fig. 12, not labeled; second dielectric portions are seen separating conductive features 224 throughout RDL structure 226)), the second dielectric portion comprising a plurality of first trenches above the via holes and a plurality of second trenches separated from the plurality of first trenches, and
forming a plurality of first conductive features (vias directly contacting conductive pillars 108, Fig. 11) in the via holes and a plurality of second conductive features in the plurality of first trenches (metallization layer over the vias), wherein a top surface of the dielectric layer is substantially level with top surfaces of the plurality of second conductive features (Fig. 12).
 
Yu does not disclose a plurality of third conductive features wherein minimum lateral width of a third conductive feature among the plurality of third conductive features being smaller than a minimum lateral width of a first conductive feature among the plurality of first conductive features.
Lee discloses a redistribution wiring pattern wherein a first redistribution portion comprises a first dielectric portion (Fig. 20, upper layer 101) and a plurality of first conductive features (vias contacting circuit layer 211) embedded in the first dielectric portion,
a second redistribution portion comprises a second dielectric portion (102), a plurality of second conductive features (212) embedded in the second dielectric portion connected to the first conductive features (Fig. 20), and a plurality of third conductive features (250) in the same layer as the second conductive features,
wherein a minimum lateral width of a third conductive feature among the plurality of third conductive features (Pictured as being metallization islands within layer 102 in Fig. 20) is smaller than a 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the redistribution layer of Yu such that it included a third conductive feature, among the plurality of third conductive features, that has a smaller lateral width than a first conductive feature, among the plurality of first conductive features. Numerous configurations for redistribution layers would have been obvious to one of general skill in the art for horizontal and vertical signal routing based on desired options for the embedded semiconductor die. In a combination of the references, metallization islands as shown in Lee would have been obvious to include with the second redistribution portions of Yu for horizontal signal routing. Forming the horizontal signal routing lines to be thinner than the redistribution lines contacting the embedded chip would have been obvious for numerous reasons including minimizing the size of the redistribution structure.

Yu does not disclose the second dielectric portion comprise a cured photosensitive dielectric material. Lee does not rectify this omission. 
Lee’839 discloses a redistribution layer (140, Fig. 9A) wherein the dielectric material surrounding the metallization layers comprises a cured photosensitive dielectric material (PID resin; [0075]).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the dielectric layer of Yu to comprise a cured photosensitive dielectric material since it has been held to be held to be within the general skill of a worker in the art to select a known material based on its suitability for its intended use, in re Leshin, 277 F.2d 197, 125 USPQ 416 

Regarding Claim 17, the combination of Yu, Lee and Lee’839 makes obvious the method of claim 15, wherein the plurality of first conductive features, the plurality of second conductive features and the plurality of third conductive features are formed by a damascene process (Yu, Col. 7 Lines 39-64 disclose a process whereby the dielectric is first deposited onto the substrate, patterned and filled by metal deposition).

Regarding Claim 19, the combination of Yu, Lee and Lee’839 makes obvious the method of Claim 15, further comprising forming another redistribution layer on the top surface of the first dielectric layer and the top surface of the second conductive features since such a method would be a mere duplication of the previous steps and numerous redistribution layers are common, in the art, for sending complex signals within a redistribution structure.

Regarding Claims 18 and 20, the combination of Yu, Lee and Lee’839 makes obvious the method of Claim 15, , wherein forming the plurality of first conductive features in the via holes, the plurality of second conductive features in the plurality of first trenches and the plurality of third conductive features in the plurality of second trenches comprises:
forming a seed layer on the dielectric layer (Yu, Col. 7 Lines 57-64),
forming a conductive material filling the plurality of first via holes, the plurality of first trenches and the plurality of second trenches (Yu, Col. 7 Lines 57-64; second trenches being suggested by Lee to form third conductive features); and

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298.  The examiner can normally be reached on Mon-Fri 10am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818